Exhibit 10.5
MANAGEMENT INCENTIVE PLAN DOCUMENT
Fiscal Year 2009
Plan Name and Effective Date
The name of this Plan is the ADC Telecommunications, Inc. Management Incentive
Plan. The Plan is effective from November 1, 2008 through September 30, 2009.
Purpose
The purpose of the Plan is to provide, with full regard to the protection of
shareholder’s investments, a direct financial incentive for eligible managers to
make a significant contribution to ADC’s established annual goals.
Eligibility
Eligibility for Fiscal Year 2009 is limited to full or part-time regular
employees in the U.S. and in such other countries where ADC has specifically
notified employees of eligibility for participation in the Plan. Eligibility for
participation in this Plan is limited to such employees who hold executive
officer and certain management positions reporting to the Chief Executive
Officer. The CEO does not participate in the Plan. In order to be eligible, an
employee cannot participate in any other ADC incentive plan, except as approved
by the Compensation Committee of the Board of Directors, and must be employed in
an eligible position on or before August 1, 2009.
The MIP is intended to encourage and reward both excellence of performance and
employee retention. Accordingly, a participant must be an employee of ADC on the
day of payment of incentive, in addition to satisfying all other eligibility
requirements as outlined in the Plan, to be eligible to receive an incentive
award.
Timing of Payment
Payments that become due under this Plan are made as soon as administratively
feasible following the close of ADC’s fiscal year, but within seventy-five days
of that event, generally in December. All payments are subject to appropriate
withholdings.
Plan Goals
The Plan reinforces the key goals that support ADC’s long-term strategic plans.
The key factors in ADC’s FY09 corporate success are Pro Forma Operating Income
and Net Sales. These factors are the same for ADC’s operating units: Global
Connectivity Solutions (GCS), Network Solutions, and ADC Professional Services
(APS). Accounting methodology changes and extraordinary events such as
acquisitions, divestitures, etc. may dictate corresponding goal modifications
during the plan year. Additionally, a portion of each participant’s MIP is based
upon individual contribution.
Following is a description of the Plan’s financial components:

      Plan Goal   Definition
Pro Forma Operating Income
  Net Sales less all relevant expenses incurred to produce the products or
deliver services. Expenses include direct material and labor costs as well as
regional and Business Unit costs, including engineering, sales & marketing
expenses, and

Page 1



--------------------------------------------------------------------------------



 



      Plan Goal   Definition
 
  corporate overhead costs. Pro Forma Operating Income does not include interest
income, interest expense, income tax or other non-operating income. It also
excludes restructuring and other one-time expenses that are not reflective of
the ongoing business.
 
   
 
  Corporate overhead costs not directly attributable to the Business Unit are
assessed as a shared service charge set at a fixed percentage of Revenue.
ADC-level Pro Forma Operating Income will reflect absorption of ALL corporate
expenses including variances above or below the level of the shared service
charge.
 
   
Net Sales
  The amount ADC can recognize in accordance with Generally Accepted Accounting
Principles (GAAP) for goods shipped or services provided to third-party
customers, net of returns received and discounts.

NOTE: For the Business Units, Net Sales, and Pro-Forma Operating Income are
measured on Plan foreign exchange rates.
Goal Weightings
Executives participating in the Plan will have the following business/corporate
weightings:

                              75% of Total Award     Business           Net
Sales     Weight   OI Metric   Metric
BU Leader
  50% BU     55 %     20 %
 
  50% ADC     55 %     20 %
 
                       
Corporate Function Leader
  100% ADC     55 %     20 %

For purposes of this Plan, Global Connectivity Solutions, Network Solutions and
APS will be treated as separate Business Units.
Individual Performance
Each participant will have twenty-five percent (25%) of their target MIP award
tied to one (1) to three (3) individual goals mutually agreed upon by the
participant and the CEO. Achievement of the agreed-upon goals yields a 100%
award payout. The individual performance component does not have a performance
gate, it is based on the employee’s percent of achievement.
An additional overachievement award may be made as recommended by the CEO at his
sole discretion to the Compensation Committee. The maximum individual
performance award is 50% of the participant’s total target MIP award.
Modifications may be made to individual goals before August 1, 2009. Any changes
made to individual goals require documentation and approval of the CEO, Chief
Financial Officer and Chief Administrative Officer. Undocumented modifications
of individual plans will not be honored for award payment.
Performance Gates

Page 2



--------------------------------------------------------------------------------



 



To ensure protection of shareholder interest, no payment will be provided as the
result of any ADC-wide financial performance factor unless ADC achieves its
threshold Pro-Forma Operating Income for the year. Similarly, no payment will be
provided as the result of any Business Unit financial performance factor unless
the Business Unit achieves its threshold Pro-Forma Operating Income.
Calculation of Payment
Prior to making any payment under this Plan, the Board of Directors must
determine that the claimed Business Performance levels have been achieved. The
Board of Directors has complete authority and discretion to determine whether
performance levels have been achieved, including without limitation the
authority and discretion to properly calculate Pro-Forma Operating Income. The
size of an incentive award will be based on three factors:

  1.   Target Incentive Opportunity — Determined on the basis of the ADC salary
grade associated with an individual’s job and country of work. It is expressed
as a percentage of an individual’s FY 2009 Eligible Base Salary earnings.     2.
  FY2009 Eligible Base Salary — This is the amount paid to the participant
during the fiscal year in Base Salary.     3.   Business Performance in
comparison with the established goals.

The maximum award attributable to each performance factor is 200% of its target.
The maximum total individual award is 200% of the target payout. This maximum
includes any additional overachievement MIP award provided for exceptional
individual performance. Specific financial goals have been established for 0%,
100%, and 200% of target. Results between these specific points are interpolated
for each goal.
Following is an example of a hypothetical award calculation.
Assume a GCS Plan participant with the following facts, where the ADC
performance gate has been met:
Assumptions:

         
Eligible Earnings:
  $ 250,000  
MIP Target %:
    50 %
BU:
  GCS Global                    
Individual Performance Score:
    90 %

                                              Grade 19 &                    
Above   Financial   Combined             Financial   Component   Component  
Actual     Measures   Weights   Weights   Weights*   Performance**   Result***
Financial - 75%
                                       
ADC:
                                       
OI
    50 %     55 %     27.5 %     107.00 %     29.43 %
Revenue
            20 %     10.0 %     102.00 %     10.20 %
GCS Global:
                                       
OI
    50 %     55 %     27.5 %     110.00 %     30.25 %
Revenue
            20 %     10.0 %     108.00 %     10.80 %
Individual - 25%
                                       
Personal Goals
                    25.0 %     90.00 %     22.50 %                              
          Total Component Weights:
    100.0 %                                     Composite Score:
     103.18 %

                                  MIP Target       Composite         Eligible
Earnings       %       Score       Payout
$250,000
  X   50%   X   103.18%   =   $128,975.00

 

*   Combined Component Weights = Financial Weights x Financial Component Weights
(see graph below)   **   Actual Performance is rounded to the nearest hundreth
of one percent   ***   Result = Actual Performance x Combined Component Weights.
Final result is rounded to the nearest hundredth of one %

Page 3



--------------------------------------------------------------------------------



 



(PIE CHART) [n48172n4817202.gif]
Effect of Change in Employment Status
Termination of Employment. If employment with ADC is terminated for any reason
other than death, disability, as a result of a reduction in force implemented by
the Company or as a result of an employment separation event where the
participant receives notice of opportunity to participate in an ADC severance
plan, and if the Employment Termination Date occurs prior to the date the payout
is made, a participant will not receive an award under the Plan. For purposes of
this Plan, the “Employment Termination Date” is the date that the participant
ceases to be an employee of ADC (as determined by the company). In the case of
termination of employment by ADC, the Employment Termination Date shall be
determined without regard to whether such termination is with or without cause
or with or without reasonable notice. For the purposes of this Plan, if
employment with ADC is involuntarily terminated as a result of the participant’s
death or disability, as a result of a reduction in force implemented by the
Company or as a result of an employment separation event where the participant
receives notice of opportunity to participate in an ADC severance plan, the
employee may be entitled to receive a prorated payment. To be eligible, the
employee must have been employed by the Company for at least 3 full calendar
months during FY09 and involuntarily terminated as described above. In such
cases, the prorated payment, if any, will be subject to the achievement of the
applicable Business Performance criteria for the plan year and may not be
adjusted for individual performance. Such prorated payment will be payable
following the end of the fiscal year in accordance with the Company’s incentive
plan payment practices.
Transfer, Promotion or Demotion to another position with a different ADC
incentive plan, Target Incentive Opportunity or business goals. A participant
who is transferred, is promoted or demoted to another position with a different
plan, target incentive opportunity or business goals will receive a prorated
calculation of payment based upon the amount of eligible earnings paid under
each position. For example, a participant transferring from Network Solutions to
GCS on June 10th would receive payment

Page 4



--------------------------------------------------------------------------------



 



under the Network Solutions plan for eligible earnings paid during the period of
November 1 — June 9 and payment under the GCS plan for eligible earnings paid
during June 10 – September 30.
Administration
The Management Incentive Plan is authorized by the Compensation Committee of the
Company’s Board of Directors, which will administer the Plan. The Compensation
Committee of the Board of Directors is authorized under its charter to make all
decisions as required in administration of the Plan and to exercise its
discretion to define, interpret, construe, apply, approve, administer, withdraw
and make any exceptions to the terms of the Plan.
Right to Modify
ADC reserves the right to modify or adjust the Plan at any time in its sole
discretion either in whole or with respect to a particular Business Unit. The
Participant explicitly agrees with this modification right of ADC.
Governing Law
The Plan is made and shall be construed in accordance with the laws of the State
of Minnesota, U.S.A. without regard to conflicts of law principles thereof, or
those of any other state of the U.S.A. or of any other country, province or
city.
Severability
If any provision of this Plan is held invalid, illegal or unenforceable by a
court or tribunal of a competent jurisdiction, this Plan shall be deemed
severable and such invalidity, illegality or unenforceability shall not affect
any other provision of this Plan which shall be enforced in accordance with the
intent of this Plan.
Assignment
The Company shall have the right to assign this Plan to its successors and
assigns and this Plan shall inure to the benefit of and be enforceable by said
successors and assigns. Participant may not assign this Plan or any rights
hereunder.
Entire Understanding
This Plan constitutes the entire understanding between the parties regarding the
payment of incentive compensation under this Plan, and it supersedes any and all
prior agreements or understandings, whether oral or written, express or implied,
on such subject matter.
No Acquired Rights or Entitlements/Plan Amendment or Termination
The Plan shall not entitle Participants to any future compensation. The Plan is
not an element of the employees’ base salary or base compensation and shall not
be considered as part of such in the event of severance, redundancy, or
resignation. ADC has no obligation to offer incentive plans to Participants in
the future, and the Plan shall be effective only for the time period specified
in the Plan and shall not be deemed to renew year over year. The Participant
understands and accepts that the incentive payments made under the Plan are
entirely at the sole discretion of ADC. Specifically, ADC assumes no obligation
to the Participant under this Plan with respect to any doctrine or principle of
acquired rights or similar concept. Subject to the provisions of the Plan, ADC
may amend or terminate the Plan or discontinue the payment of incentives under
the Plan at any time, at its sole discretion and without advance notice.

Page 5